DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Saebo (2012/0184760) in view of Terp et al.  ((2016/0316810).
	Saebo discloses a nutritional composition containing unsaturated fatty acids, protein and ferric orthophosphate (0038),  rosemary and fish oil containing omega-3 polyunsaturated fatty acids,  such as docosahexaenoic acids (DHA) and eicosapentaenoic acid (EPA) (0006) (0034).  The composition can be in liquid form (0033) and  contain carbohydrates such as maltodextrin (0034), 0036).
      Claim 1 differs from the reference in a composition which has a color value of less than 68.  However, Terp et al. discloses a nutritional composition containing oxidizable oil, such as  omega 3 polyunsaturated fatty acid (omega-3-PUFA) and rosmarinic acid, protein, carbohydrates  (0005).  Also, Terp et al. discloses a composition containing rosmarinic acid which protects the flavor and aroma of the the nutritional composition  by reducing oxidation of the oxidizable oil and reducing or masking off flavors and aromas (abstract).  Even though, the composition is supposed by have a certain L value, this is seen as being disclosed as the ingredients of the composition have been disclosed.  As in MPEP 2144.09 VI, “a claimed compound may be obvious because it was suggested by or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art.  It is the differences in fact in their respective properties which are determinative of nonobviousness.  If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art.  In re Dillon, 919 F.2d 688, 16 USPQ 2d 1897 (Fed. Cir. 1991).  The prior art teaches the claimed combination of components and therefore would necessarily provide the benefit asserted of a particular color.  In addition, no amounts are found in claim 1, to give such a color.  Therefore, it would have been obvious to make a complete nutritional compound, and to use enough of known ingredients to arrive at a required color, as the claimed composition was known.  
      Claim 2 requires from 0.0004 % to .04 % rosmarinic acid.  Terp et al. discloses the use of from .001 wt% to 0.02 wt5 rosmarinic acid, up to 0.4wt %  (0025).  
	Claim 3 requires rosmannic acid provided as water soluble rosemary extract.  Saebo discloses rosemary extract (0034) and Terp discloses the same (0006).  
	Saeba discloses the use of docosahexaenoic acid as in claim 4, and EPA as in claim 5 (abstract).
	Claim 6 requires a weight ratio of PPA to DHA of 1:5 to 5:1.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a nutritional composition,  properties such as amounts of DHA and EPA as fish oils are important.  It appears that the precise ingredients as well as their proportions affect the nutrition of the composition of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In addition, Terp discloses the use of the claimed ratio (0023).  
	Claim 7 further requires an omega 6 -polyunsaturated fatty acid (omega-6-pufa).  The reference discloses that the modern diet is overloaded with omega-6 fatty acids (0004).  Terp discloses the use of omega-6 PUFA, such as gamma-linolenic acid  as in claim 8 (GLA) 0020).   It would have been within the skill to use known Omega-PUFAs, since they are known as being wide spread in the diet.  
	Claim 9 requires particular amounts of ferric orthophosphate and claim 10 particular amounts of iron.  However, Official Notice is taken that amounts of iron are listed in the USDA Tables of recommended food allowances.  It would have been obvious to use known amounts of iron in a product, particularly, as too much iron can be toxic to a person, and the recommended allowances are known as above.  
Claim 11 requires a particular Hunter value.  However, as above, as the composition has been disclosed, a hunter value would have been obtained, as claimed absent a showing to the contrary.  

	Claim 12 requires a beverage with a particular pH of 6-8. Terp et al. discloses the use of a pH of 6-8 in a liquid nutritional composition (0005).  

Claim 13  requires 2-15% and COH 5-25% by weigh of the composition.  Saebo discloses that the supplement can contain protein and other fatty acids and other ingredients “is a matter of formulation , consumer preference and end-user, and that the amounts are readily known to the skilled artisan, and are provided by the U.S. RDA does for children and adults” (00038).  Terp et al. discloses  a composition containing protein  in amounts of 2-15% of the composition, and carbohydrate in amounts of 5-25% of the composition and fat, including the oxidizable oil in amounts of 0.5 to 12 wt% of the composition (0037).  Therefore, it would have been obvious to use known amounts of ingredients as disclosed by Terp in the composition of Saebo for their known functions.  
	Saebo discloses types of protein as in claim 14, such as whey protein concentrate and whey protein concentrate or soy protein or caseinate (0037).   and a carbohydrate, as in claim 15, such as maltodextrin (0034), 0036).
	Terp discloses oils such as canola oil, as in claim 16 (0022).  
Claim 17 requires that the oxidizable fish oil and the fat are used in amounts of 0.5 to 20% of the composition.  Terp discloses the use of that amount in a nutritional composition (0035, last line).  
Claim 18 further requires various types of antioxidants.  Saebo discloses the use of an antioxidant such as ascorbyl palmitate and vitamin C (0033).
Terp et al. discloses as in claim 19 a caloric density of 0.5 kcal/ml to 3 kcal/ml (0039) and that the composition is in the form of an aqueous emulsion having a continuous phase and a discontinuous non-aqueous phase as in claim 20.
  Claim 21 is to the method.  The composition has been disclosed above by the combination of references.  Terp et al. discloses the use of an oxidizable oil and rosmarinic acid in a composition which reduces off flavor and aroma.  (abstract).  Claim 21 differs from the reference in the use of rosmarinic acid and ferric iron, such as ferric orthosphosphate in a composition with a Hunter L value of not less than 68.   Saebo discloses a liquid composition containing iron and rosemary extract and the other ingredients.   As the composition has been disclosed above, the L value would be 68 or more.  It would have been obvious to use the composition of Terp et al. in the composition of Saebo, since Terp merely expands the use of known ingredients in a nutritional beverage, so that if the composition was known,  the claimed Hunter L value would be within the claimed range.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 7-20-2021